Election/Restrictions
RE: Zhou et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-7, drawn to an antibody, classified in C07K16/18.
II. 	Claims 8-12, drawn to a protein complex, wherein the protein complex comprises a β-catenin protein and a protein or polypeptide, classified in C07K14/82.
III. 	Claims 13-20, drawn to anti-tumor drug, wherein the anti-tumor drug comprises an antibody, a 56 SUBSTITUTE SPECIFICATION - CLEAN VERSIONprotein complex, and at least one pharmaceutically acceptable carrier or excipient, classified in A61P35/00.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct products because the antibody of group I and the protein complex of Group II are structurally and functionally distinct. They do not overlap in scope and are not obvious variants. While the antibody of Group I can be made by immunization with the protein complex of Group II, the antibody can also be made by peptide synthesis. The protein complex of Group II can also be used for making an antibody that binds to β-catenin protein. 
	Searching the inventions of Groups I and II would impose a serious search burden. The inventions have separate status in the art as shown by their different classifications. A protein complex and an antibody which binds to a component of the protein complex require different searches. The searches for an antibody of Group I and a protein complex of Group II are not coextensive. For example, Group I requires a 

Invention III and any one of Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the presence of the claims in Group I provides evidence that the details of the subcombination of Group II are not required for the patentability of the combination, and the presence of the claims in Group II provides evidence that the details of the subcombination of Group I are not required for the patentability of the combination. The subcombination of Group I has separate utility such as for detection of SEQ ID NO:2. The subcombination of Group II has separate utility such as for making an antibody that binds β-catenin protein.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

4.	This application contains claims directed to the following patentably distinct species:
(i)  	artificial synthesis, by expression and purification from a transgenic cell line or host strain containing a Twal expression vector, the Twal expression vector contains DNA sequence of the Twal gene.
(ii)	colorectal cancer, breast cancer, sarcoma, lung cancer, prostate cancer, renal cancer, pancreatic cancer, blood cancer, neuroblastoma, glioma, head cancer, neck cancer, thyroid cancer, liver cancer, ovarian cancer, vulvar cancer, cervical cancer, endometrial cancer, testicular cancer, bladder cancer, esophageal cancer, stomach cancer, nasopharyngeal cancer, buccal cancer, oral cavity cancer, 55 SUBSTITUTE SPECIFICATION - CLEAN VERSIONgastrointestinal stromal tumors, skin cancer, multiple myeloma, glioblastoma, and melanoma.
(iii)	a cytotoxic drug, a hormonal drug, a biological response modifier, an antibody drug, a cell differentiation inducer, an apoptosis inducer, a neovascularization inhibitor, an epidermal growth factor receptor inhibitor, a gene therapy drug, a tumor vaccine.  
(iv) 	diluents, fillers, binders, wetting agents, disintegrating agents, absorption enhancers, surfactants, adsorption carriers, lubricants.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from each of groups (i)-(iv) (e.g. (i) artificial synthesis, (ii) colorectal cancer, (iii) a cytotoxic drug and (iv) diluents), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3-5, 7, 8, 10-11, 13 and 16-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/           Primary Examiner, Art Unit 1643